 PROB 12C                                                                               Report Date: August 22, 2019
(6/16)

                                        United States District Court
                                                                                             FILED IN THE
                                                                                         U.S. DISTRICT COURT
                                                        for the                    EASTERN DISTRICT OF WASHINGTON




                                         Eastern District of Washington
                                                                                    Aug 22, 2019
                                                                                        SEAN F. MCAVOY, CLERK

                  Petition for Warrant or Summons for Offender Under Supervision


 Name of Offender: Abel Santos Campos                        Case Number: 0980 1:16CR02012-TOR-1
 Address of Offender:                    Yakima, Washington 98901
 Name of Sentencing Judicial Officer: The Honorable Rodney S. Webb, Chief U.S. District Judge
 Name of Supervising Judicial Officer: The Honorable Thomas O. Rice, Chief U.S. District Judge
 Date of Original Sentence: November 30, 2001
 Original Offense:        Possession with intent to distribute methamphetamine, a Schedule II controlled
                          substance, 21 U.S.C. § 841(a)(1)
 Original Sentence:       Prison - 188 months; TSR - 48      Type of Supervision: Supervised Release
                          months
 Asst. U.S. Attorney:     Thomas J. Hanlon                   Date Supervision Commenced: February 22, 2016
 Defense Attorney:        Jennifer Rebecca Barnes            Date Supervision Expires: February 21, 2020


                                          PETITIONING THE COURT

To issue a summons.

The probation officer believes that the offender has violated the following condition(s) of supervision:


Violation Number        Nature of Noncompliance

            1           Mandatory Condition # 2: The defendant shall not commit another Federal, state, or local
                        crime.

                        Supporting Evidence: Abel Santos Campos is considered to be in violation of his supervised
                        release after being cited on August 1, 2019, and charged with criminal trespassing second
                        degree in Wapato Municipal Court, Wapato, Washington, case number 9Z0672131.

                        On February 23, 2016, an officer from the U.S. Probation office in Yakima, Washington,
                        reviewed the condition of supervision as outlined in the judgement and sentence from
                        Northern District of North Dakota with Mr. Campos.

                        The police report from the Wapato Police Department indicates while on patrol an officer
                        was in the back of a business and observed a locked gate that was open and a semi truck
                        running with its lights on. The officer observed a male exit the semi truck and go behind the
                        truck. The male appeared to be trying to hide from the officer and after several directives the
Prob12C
Re: Campos, Abel Santos
August 22, 2019
Page 2

                     male, identified as Able Campos, came out from behind the truck. Mr. Campos said he
                     argued with his wife and hitched a ride from Toppenish, Washington. He stated he was
                     looking for a place to sleep and entered the truck. He said the gate was open and he just
                     climbed into the truck to sleep.

                     The officer determined the truck had been reported stolen from Grandview, Washington.

                     Mr. Campos was cited for the offense and a hearing was scheduled on August 2, 2019. Mr.
                     Campos failed to appear for the hearing which resulted in a bench warrant being issued on
                     August 6, 2019. He then resolved the warrant on August 16, 2019, after posting bond. To
                     date, a new hearing date has not been scheduled.
          2          Special Condition # 15: You must abstain from the use of illegal controlled substances, and
                     must submit to urinalysis and sweat patch testing, as directed by the supervising officer, but
                     no more than 6 tests per month, in order to confirm continued abstinence from these
                     substances.

                     Supporting Evidence: Mr. Campos consumed methamphetamine on or about June 17, or
                     18, 2019.

                     A request to modify Mr. Campos’ conditions was reviewed with him on July 12, 2016. He
                     signed a waiver to modify conditions acknowledging an understanding of his conditions
                     which includes special condition number 15, as noted above. The Court accepted the
                     modification to Mr. Campos’ conditions on July 12, 2016.

                     Mr. Campos provided a urine sample on June 20, 2019, which tested presumptive positive
                     for amphetamine and methamphetamine. Mr. Campos verbally admitted to using
                     methamphetamine on or about June 17 or 18, 2019. The sample was sent for further
                     laboratory analysis and was confirmed positive for amphetamine and methamphetamine on
                     June 21, 2019.

The U.S. Probation Office respectfully recommends the Court issue a summons requiring the defendant to appear
to answer to the allegation(s) contained in this petition.

                                        I declare under penalty of perjury that the foregoing is true and correct.
                                                          Executed on:      August 22, 2019
                                                                            s/Stephen Krous
                                                                            Stephen Krous
                                                                            U.S. Probation Officer
Prob12C
Re: Campos, Abel Santos
August 22, 2019
Page 3




 THE COURT ORDERS

 [   ]    No Action
 [   ]    The Issuance of a Warrant
 [   ]    The Issuance of a Summons
 [   ]    Other

                                      Signature of Judicial Officer

                                      August 22, 2019
                                      Date
